Citation Nr: 0930570	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an injury of the right knee on the basis of 
instability and subluxation, rated as 10 percent disabling 
prior to June 19, 2007, and as 20 percent disabling as of 
that date.  

2.  Entitlement to an increased disability rating for 
residuals of an injury of the right knee with traumatic 
arthritis, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right lower leg, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
was subsequently transferred to the Regional Office (RO) in 
Boston, Massachusetts.

In June 2007, the Board denied entitlement to a disability 
rating in excess of 10 percent for residuals of an injury of 
the right knee on the basis of instability and subluxation 
and remanded the issues of entitlement to increased 
disability ratings for residuals of an injury of the right 
knee with traumatic arthritis, rated 10 percent disabling, 
and residuals of a shell fragment wound of the right lower 
leg, rated 10 percent disabling, to the Appeals Management 
Center (AMC).  

The Veteran appealed the Board's decision as to the issue 
denied to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order issued in August 2008, the Court 
granted a joint motion of the parties vacated the June 2007 
Board decision denying entitlement to a disability rating in 
excess of 10 percent for residuals of an injury of the right 
knee on the basis of instability and subluxation and remanded 
the case to the Board for additional action.  

In April 2009, the AMC, in the course of consideration of the 
claims that were remanded, issued a rating decision granting 
an increased rating of 20 percent for residuals of an injury 
of the right knee on the basis of instability and 
subluxation, effective from September 19, 2007, the date of a 
VA examination of the knee.  The AMC also issued a 
supplemental statement of the case (SSOC) denying increased 
ratings for the two issues that had been remanded and over 
which they had jurisdiction.  Those two issues have now been 
returned to the Board from the AMC for a decision.  Although 
the Board and not the AMC had jurisdiction of the issue 
regarding instability and subluxation of the right knee as 
set forth above, the Board is in agreement with the AMC's 
award in April 2009 insofar as it is favorable to the 
Veteran.  Accordingly, it will not disturb the grant of 
benefits as set forth by the AMC in April 2009 as to 
instability and subluxation.  However, a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, as the evaluation of the 
Veteran's right knee based on instability and subluxation 
remains less than the maximum, that claim remains on appeal.  
Thus, the Board will address all three issues over which it 
currently has jurisdiction.  


REMAND

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A.  Following a review 
of the claims file, and consistent with the joint motion of 
the parties, the Board finds that further development is 
required regarding the Veteran's claims.

In the joint motion, the parties agreed that the Board failed 
to provide adequate reasons and bases for denying the claim 
regarding instability and subluxation.  Specifically, the 
parties indicated that the Board failed to consider material 
evidence in that it did not discuss the Veteran's assertions 
as to his knee giving way and feeling weak and unstable.  The 
parties agreed that the Board should address whether an 
examination during a flare-up of the disability is warranted.  

The Board notes that examinations were conducted with regard 
to issues 2 and 3 when those claims were adjudicated by the 
AMC pursuant to the Board's directives in the June 2007 
decision.  However, these did not adequately address the 
matters referred to by the parties to the joint motion.  The 
Board finds that an examination during a flare-up of the 
disability would be helpful.  

Although the Board will not disturb the AMC's April 2009 
award as to instability and subluxation inasmuch as it was 
favorable (but will address whether a higher rating is 
warranted), it notes that the Veteran was not provided 
adequate notice and an opportunity to submit evidence as to 
that issue before the AMC decision.  

Moreover, in June 2009, the Board sent correspondence to the 
Veteran informing him of the Court's Order as to the claim 
related to instability and subluxation and afforded him 90 
days to respond.  In June 2009, the Board received a response 
to that letter from the Veteran along with additional 
evidence.  The Veteran specifically indicated that he wanted 
the case remanded to the RO or AMC for review of the newly 
submitted evidence. 

Also in June 2009, the Veteran responded to the AMC's May 
2009 SSOC indicating that he had no additional evidence to 
submit.  Additionally, he submitted a form disagreeing with 
the SSOC inasmuch as it contained any adjudicative 
determinations mischaracterized by the RO/AMC.  

In July 2009, the Veteran's accredited service representative 
submitted argument pertaining to the issue remanded by the 
Court.  

In view of the Veteran's recent correspondence and the AMC's 
recent action and considering the indications of the parties 
to the joint motion, the Board finds that remand is warranted 
as to all three issues related to the right knee injury.  
Although the issues had previously been separated, the Board 
finds that due to the more recent history of these claims, 
they are currently inextricably intertwined and should be 
remanded together.  See Babchak v. Principi, 3 Vet. App. 466 
(1992).  

Additionally, the Board notes that the Veteran has submitted 
extensive notes of his knee pain and symptoms.  In view of 
these notes, any corresponding treatment records should be 
obtained.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. § 
3.159(b) (2008).  The RO or the AMC 
should ensure that the notice provided is 
in compliance with the Court's decisions 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The Veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
right knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  To the extent 
possible, the examination should be 
scheduled during a flare-up.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or recurrent 
subluxation of the knee.  If possible, 
the examiner should characterize the 
degrees as slight, moderate or severe, 
and indicate when in the record each 
degree is shown.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any non service-connected 
disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  To help avoid future remand, the RO 
or the AMC must ensure the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative an SSOC 
and afford them the requisite opportunity 
to respond.  Thereafter, if indicated, 
the case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




